Citation Nr: 0736562	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  07-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder 
(PTSD).  The Board notes that during the course of the 
appeal, the veteran's claims file was temporarily brokered to 
the Seattle, Washington, VA Regional Office.  It is currently 
being processed and adjudicated by the Albuquerque, New 
Mexico RO.  

In August 2007, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.900(c) (2007). 

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for PTSD in a May 2004 
rating decision.  The veteran did not appeal the decision.

2.  Assuming its credibility, the evidence associated with 
the claims file subsequent to the May 2004 rating decision is 
neither cumulative nor redundant, and by itself or in 
connection with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The May 2004 decision that denied entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302(b), 20.1103 (2007).

2.  The evidence since the May 2004 rating decision, which 
denied service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the May 2004 rating decision, which denied 
service connection for PTSD, the pertinent evidence of record 
consisted of the veteran's service medical records, VA 
outpatient treatment records dated October 2003, two personal 
statements by the veteran, a copy of the veteran's DD Form 
214, and the veteran's application for compensation benefits.  
The veteran attributed his current diagnosis of PTSD to his 
active military service.  

In the May 2004 rating decision, the RO denied service 
connection for PTSD.  The RO explained that the veteran's 
service medical records are silent for any findings, 
complaints, or symptoms relating to PTSD or a mental disorder 
during his military service.  The RO noted that while VA 
outpatient treatment records reflect a current diagnosis of 
PTSD, the diagnosis was rendered by a social worker.  The RO 
concluded that because the veteran failed to provide specific 
information regarding his inservice stressor, they were 
unable to verify that the claimed incident occurred, and thus 
service connection for PTSD was denied.  The veteran was 
notified of the denial in a May 2004 letter, including his 
appeal rights, and he did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
there has been received the requisite new and material 
evidence to reopen the claim for service connection for PTSD.  
Specifically, the veteran has submitted additional personal 
statements which include specific events during his military 
service that allegedly were responsible for his claimed PTSD; 
two VA medical statements which reflect a current diagnosis 
of PTSD; internet copies of the veteran's unit history; a May 
2007 buddy statement written on behalf of the buddy's 
daughter; and testimony elicited during the August 2007 
hearing.  Given the state of the current record and the newly 
received evidence, the Board finds that new and material 
evidence has been received.  Thus, the claim is reopened.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
PTSD, VA's compliance with the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) need not be discussed.  
Any error by VA in complying with the requirements of VCAA is 
not prejudicial to the veteran.  As noted previously, the 
claim has been reopened and the underlying claim of service 
connection is being REMANDED to the RO via the AMC for 
further development.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for post-traumatic stress disorder 
(PTSD) is reopened.  


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The evidence on file indicates that PTSD was clinically 
diagnosed in October 2003.  While the veteran has provided 
information regarding his claimed stressor, the RO has not 
attempted to verify the events because the RO determined that 
the information provided by the veteran was too general to 
submit to the U. S. Army and Joint Services Record Research 
Center (JSRRC), formerly the U. S. Armed Services Center for 
Unit Records Research (CURR) for verification.  However, the 
Board finds that the claimed stressor is now specific enough 
that it may be submitted to JSRRC for verification.  

In his October 2003 stressor statement, the veteran indicated 
that between August 1952 and February 1953, he was stationed 
in Korea with the 45th Infantry Division.  He explained that 
his duties included being a "maintenance person" on the 
front lines, which involved fixing showers and water pumps, 
as well as maintaining water pumps and water lines in rivers.  
The veteran stated that between August 1952 and October 1952, 
he witnessed several United States airplanes bomb 
"friendly" Koreans stationed in tents.  He further added 
that in February 1952, he was seen by a military physician 
who diagnosed him with having a nervous breakdown, which 
resulted in him being placed behind enemy lines for 
approximately one month before being sent home.  Since his 
discharge from service, the veteran asserts that he endures 
constant nightmares regarding his military service in Korea, 
and contends that his current diagnosis of PTSD is related to 
his military service.

Based on the record, it does not appear that the RO requested 
the assistance of JSRRC in attempting to locate corroborative 
evidence of the veteran's claim that United States airplanes 
bombed friendly Korean tents between August 1952 and October 
1952.  The Board believes this should be done.

If the JSRRC is able to corroborate the veteran's claimed in-
service stressor, the question next presented is whether such 
a stressor is clinically considered to be of sufficient 
severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.  

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressor and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Allow the veteran to provide any 
additional details as to the reported in-
service stressful incident, such as 
dates, places, unit of assignment at the 
time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
event.  The veteran is to be informed 
that this information is vitally 
necessary to obtain support of evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

2.  Review the veteran's claims file and 
prepare a summary of all his claimed 
stressor(s).  The summary and all 
associated documents, should be sent to 
the U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the veteran's unit in 
Korea.  

3.  Schedule the veteran for an 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  Furnish the examiner with a 
complete and accurate account of the 
stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors caused the current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If the veteran is found 
to have a psychiatric diagnosis other 
than PTSD, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed psychiatric illness is related 
to comments and findings noted in service 
medical records.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


